Sherwood, J.
— Five years in the penitentiary was the term awarded to defendant for grand larceny by the jui’y that tried him. There is no bill of exceptions here, and there is nothing preserved, although the instructions have been copied into the transcript. Such matters can only be preserved by and in a bill of exceptions, and even if the instructions had been properly preserved, we could not notice them unless the evidence had also been preserved. The clerk should not have copied the instructions into the transcript.
No error being found in the record, judgment affirmed.
All concur.